Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 1 of 25 - Page ID#:
                                     1318


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  FRANKFORT DIVISION

 DREW MORGAN; and                              §
 MARY HARGIS,                                  §
     Plaintiffs,                               §
                                               §
        v.                                     §              CASE NO. 3:17-cv-00060-GFVT
                                               §
 MATT G. BEVIN, in his official                §              Filed Electronically
 capacity as Governor of Kentucky;             §
        Defendant.                             §


      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION FOR
                      SUMMARY JUDGMENT



        [T]his Court is convinced that Governor Bevin’s use of privately owned Facebook
        Page and Twitter pages is personal speech, and, because he is speaking on his own
        behalf, even on his own behalf as a public official, “the First Amendment strictures
        that attend the various types of government-established forums do not apply.”

                         —Morgan v. Bevin, 298 F. Supp. 3d 1003, 1010–11 (E.D. Ky.
                          2018) (quoting Walker v. Tex. Div., Sons of Confederate
                          Veterans, Inc., 135 S. Ct. 2239, 2250 (2015)).

        So declared this Court in its March 30, 2018 order denying the Plaintiffs’ motion for a

 temporary injunction. The Court left for another day the ultimate question of whether the Plaintiffs

 had articulated a viable claim, but nonetheless announced its convictions that the First Amendment

 does not govern this case and that First Amendment forum analysis is wholly inapplicable. See id.

 at 1010. Since then, nothing has changed. Well, almost nothing. The only things that have

 changed are that the Plaintiffs have allowed the pleadings to close without amending their

 Complaint [DN #35 (setting Aug. 7, 2018 deadline)], thereby leaving their claims frozen as

 originally pled, and discovery has closed without the Plaintiffs having gathered any evidence to

 support their claims. Whereas the Plaintiffs were merely “unlikely to succeed on the merits of this
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 2 of 25 - Page ID#:
                                     1319


 case” as of March 30, 2018, Morgan, 298 F. Supp. 3d at 1005, it is now clear that they cannot

 succeed on the merits. Thus, the Defendant, Governor Bevin, moves this Court for summary

 judgment pursuant to Fed. R. Civ. P. 56, as well as dismissal for lack of subject-matter jurisdiction

 pursuant to Fed. R. Civ. P. 12(b)(1).

        This dispositive motion should be granted for three reasons. First, this case does not

 present a justiciable case or controversy. The Plaintiffs have suffered no injury in fact, and

 therefore have no standing. Second, the Plaintiffs cannot prevail on the merits of their facial attack

 on the Governor’s social media policy. As this Court has already held, the Governor’s Facebook

 and Twitter accounts are government speech, and therefore the Plaintiffs’ First Amendment rights

 are not even implicated here. Alternatively, even if the Court were to reverse course and decide

 that the Governor’s social media accounts are some kind of forum rather than government speech,

 the Plaintiffs still could not prevail because the accounts cannot possibly be anything more than

 limited public fora, and the Governor’s policy of blocking accounts that post obscene, abusive,

 and repeatedly off-topic comments is reasonable and viewpoint neutral. Third, there is no evidence

 whatsoever supporting the Plaintiffs’ as-applied challenges.


                                               FACTS

        The Court is no doubt familiar with the pertinent facts in this case as a result of the prior

 briefing and evidentiary hearing in this matter. The Governor sees no need to rehash all of the

 facts here. Rather, he incorporates by reference the factual discussions from prior briefs and

 reiterates that social media networks like Facebook and Twitter have revolutionized the way that

 elected officials communicate with the public. They allow the general public, en masse, to observe

 their officials in the performance of their duties and to see and hear messages directly from

 officials—often in real time—without those messages having to be filtered through third-party


                                                   2
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 3 of 25 - Page ID#:
                                     1320


 media. Indeed, this is the reason Governor Bevin maintains official Facebook and Twitter

 accounts—it allows him to communicate his message directly to the people without having to go

 through an intermediary. [Ex. A, Maglinger Dep. at 52:2-5]. This provides an unprecedented

 level of transparency and information on the workings of government.

        Unfortunately, some try to disrupt the flow of information by making obscene or abusive

 comments to elected officials’ social media posts, or by appending repeated off-topic comments

 to them. Such behavior effectively amounts to a heckler’s veto. It adds no value to public

 discourse and only distracts attention from the messages that officials desire to communicate.

 Thus, it should be no surprise that Governor Bevin blocks1 accounts that are used in such disruptive

 manners.

        The Plaintiffs, of course, contend that the Governor’s policy of blocking accounts that

 make obscene, abusive, or repeated off-topic comments is a violation of the right to free speech

 under the First Amendment to the United States Constitution. In evaluating this claim, it is

 important to remind the Court what it means—and does not mean—to be blocked. The Plaintiffs

 want to create the impression that blocking an account is a draconian measure that inhibits

 individuals from exercising their First Amendment right to free speech. But nothing could be

 further from the truth. As this Court has already observed, “the term ‘block’ conjures an image

 much harsher than reality.” Morgan, 298 F. Supp. 3d at 1013.

        One of the key points here is that “[n]o one is being blocked from speaking on Twitter or

 Facebook.” Id. In fact, when the Governor’s Office blocks an account, no individuals are blocked

 from doing anything. The Governor’s social media accounts can be viewed by any member of the




 1
  Technically, Facebook allows users to be “banned” and Twitter allows users to be “blocked.”
 For the sake of simplicity, this Response will refer to both as a “block.”
                                                  3
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 4 of 25 - Page ID#:
                                     1321


 public who has internet access, whether or not they even have Facebook or Twitter accounts. [See

 Doc. 23 at 49:1-8, 62:24-63:3]. Moreover, when a Facebook account is blocked, that account can

 still be used to view the Governor’s Facebook account, and it can even be used to share posts from

 the Governor’s account. [See id. at 32:23-33:2]. The only limitations are that it cannot be used to

 comment on posts on the Governor’s Facebook account or send direct messages to the Governor’s

 Facebook account. [Id. at 33:3-4]. The Governor’s Twitter account functions slightly differently

 in that it cannot be viewed from a blocked account, but the possessors of blocked accounts can still

 view the Governor’s posts simply by logging out of their accounts. [Ex. B., Morgan Dep. at 60:12-

 14]. In other words, when a Facebook or Twitter account is blocked, the individual or individuals

 associated with that account can still view the Governor’s posts just like individuals who do not

 even have Facebook and Twitter accounts. And the individuals associated with blocked accounts

 “are still free to post on their own walls and on friends’ walls whatever they want about Governor

 Bevin.” Morgan, 298 F. Supp. 3d at 1013. In short, blocking an account does not prohibit the

 individual associated with the account from doing anything. It simply means that the blocked

 account has limited functionality when it comes to viewing or commenting on the Governor’s

 social media accounts. These points are undisputed.

        In the same vein, it is important to understand that an individual whose account is blocked

 can continue interacting with the Governor’s account just as they did before their account was

 blocked by simply creating a new account—which costs nothing. The rules and user agreements

 governing Facebook and Twitter specifically allow individuals to have multiple accounts. [See

 Doc. 23 at 40:24-25, 57:18-19]. In fact, both of the Plaintiffs have, at one time or another, had

 access to a second Facebook or Twitter account that they could have used to continue interacting

 with the Governor’s accounts after being blocked. [Ex. B, Morgan Dep. at 62:16-63:12; Ex. C,



                                                  4
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 5 of 25 - Page ID#:
                                     1322


 Hargis Dep. at 47:22-48:6]. But they did not do so, which was their choice. They could also create

 new accounts and use those accounts to interact with the Governor’s accounts, but they have not

 done so, which—again—is their choice. Simply put, nothing but their own intransigence prohibits

 them from continuing to interact with the Governor’s social media accounts.

        The Court should also take note of the fact that the Governor’s Office is willing to unblock

 accounts—and has, in fact, done so—when the owner of the account requests to be unblocked and

 promises not to make obscene, abusive, or off-topic comments going forward. [Ex. A, Maglinger

 Dep. at 130:18-131:7; Ex. D, Brickman Dep. at 94:18-24]. The Plaintiffs are well aware that it is

 within their power to be unblocked, [Ex. B, Morgan Dep. at 73:4-77:11; Ex. C., Hargis Dep. at

 43:13-44:15], and yet, neither they nor their attorneys have ever made such a request of the

 Governor’s Office. It appears that what they want is not just to be unblocked, but to be unblocked

 and granted an unfettered right to make whatever comments they want on the Governor’s social

 media posts. In other words, they want a court-sanctioned heckler’s veto.

        The Court was correct to deny the Plaintiffs’ request for preliminary injunctive relief that

 would have granted a temporary heckler’s veto. And nothing has changed since then except that

 the completion of discovery has confirmed that the Plaintiffs’ claims are meritless.


                                           ARGUMENT

        It is time to put an end to this case, which is really nothing more than an attempt to wrest

 control over the Governor’s social media accounts away from the Governor and give it to those

 who desire to exercise a heckler’s veto by drowning out the Governor’s messages with a

 cacophony of obscene, abusive, or otherwise off-topic comments. As an initial matter, the

 Plaintiffs lack standing because they have not suffered an actual, concrete injury. Therefore, the

 case should be dismissed for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). But


                                                 5
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 6 of 25 - Page ID#:
                                     1323


 even if the Court were to reach the merits, the Plaintiffs still cannot prevail. There are no genuine

 issues of material fact, and Governor Bevin is entitled to judgment as a matter of law as to the

 Plaintiffs’ claims for facial and as-applied relief under the First Amendment. See Fed. R. Civ. P.

 56(a).


 I.       The Plaintiffs lack standing because they have suffered no injury in fact.
          Federal courts do not exist to be “free-range problem solvers,” Hearring v. Sliwowski, 806

 F.3d 864, 868 (6th Cir. 2015), nor do they exist to answer abstract academic questions or serve as

 “judicial versions of college debating forums,” Valley Forge Christian College v. Americans

 United for Separation of Church & State, Inc., 454 U.S. 464, 473 (1982). Instead, they exist solely

 to decide actual cases or controversies. See U.S. Const. art III, § 2. “‘One element of the case-or-

 controversy requirement’ is that plaintiffs ‘must establish that they have standing to sue.’” Clapper

 v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 818

 (1997)). Without standing, there is no case or controversy. And without a case or controversy,

 there is no subject-matter jurisdiction. See id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S.

 332, 341 (2006)). Here, the Plaintiffs are unable to establish that they have standing.

          In order to establish standing, a plaintiff must demonstrate that he or she has suffered an

 injury. But not just any theoretical injury will do. Instead, the plaintiff’s injury “must be ‘concrete,

 particularized, and actual or imminent.’” Id. at 409 (quoting Monsanto Co. v. Geertson Seed

 Farms, 561 U.S. 139, 149 (2010)); see also Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540,

 1548 (2016) (To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

 of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

 conjectural or hypothetical.’” (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992))).

 “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’”


                                                    6
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 7 of 25 - Page ID#:
                                     1324


 Spokeo, Inc., 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560 n.1). “Particularization is

 necessary to establish injury in fact, but it is not sufficient. An injury in fact must also be

 ‘concrete.’” Id. And, in order to be “concrete,” an “injury must be ‘de facto’; that is, it must

 actually exist.” Id. (citing Black's Law Dictionary 479 (9th ed. 2009)). This means that there must

 be a real, as opposed to abstract, harm. Id. (citing Webster's Third New International Dictionary

 472 (1971); Random House Dictionary of the English Language 305 (1967)). In this case,

 however, no such harm exists. The Plaintiffs have not personally been impacted in any real way.

 They have made no “factual showing of perceptible harm.” Lujan, 504 U.S. at 566.

        The harm that Plaintiff Drew Morgan alleges is that he is unable to speak to the Governor

 on the Governor’s official Twitter account. [See Ex. B, Morgan Dep. at 60:10-17, 61:3-6, 150:15-

 151:5, 158:2-18]. As an initial matter, Mr. Morgan does not have a right to an audience with the

 Governor on Twitter, nor does the Governor have any obligation to receive Mr. Morgan’s

 comments. See Minn. State Bd. for Cmty. Colleges v. Knight, 465 U.S. 271, 286 (1984); Smith v.

 Ark. State Highway Emp., Local 1315, 441 U.S. 463, 466 (1979). But, setting this aside, the fact

 of the matter is that Mr. Morgan is not, in any realistic sense, prohibited from communicating with

 the Governor. Indeed, notwithstanding his claim to the contrary, he is not even prohibited from

 communicating with the Governor on the Governor’s official Twitter account. The following

 testimony from his deposition is revealing:

                Q:     Mr. Morgan, how has being blocked harmed you?

                A:     I can’t engage with the Governor. I can’t see his posts unless
                       I log out of my Twitter account. Even if I log out, I can’t
                       reply to his posts once logged out. Currently I cannot see
                       nor reply to them if I’m logged into my Twitter account. I
                       can’t engage with my Governor as his constituent.

                Q:     Well, that’s not true, though, literally, is it?



                                                   7
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 8 of 25 - Page ID#:
                                     1325


               A:     On Twitter it is true.

               Q:     You can write letters to the Governor’s office, right?

               A:     I can.

               Q:     You can call the Governor’s office, right?

               A:     I could.

               Q:     You could send messages through Facebook, right?

               A      I could.

               Q:     You could post comments on Facebook posts, correct?

               A:     I could.2

               Q:     You could write op-eds in newspapers, couldn’t you?

               A:     I doubt they would publish it, but I could attempt to write a
                      letter to the editor or something.

               ...

               Q:     You could organize a rally or a protest, couldn’t you?

               A:     I could.

               Q:     You could give a speech in a public place, couldn’t you?

               A:     I could.

               Q:     But you haven’t done any of that, have you?

               A:     I have not.

               Q:     Why not?

               A:     I chose to engage with him on Twitter. That was my chosen
                      format and forum.




 2
   Mr. Morgan’s Twitter account is blocked, but not his Facebook account. Thus, there are no
 limitations on his ability to interact with the Governor’s Facebook account.
                                                8
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 9 of 25 - Page ID#:
                                     1326


 [Ex. B, Morgan Dep. at 60:10-62:2]. Mr. Morgan also admitted that he remains free to comment

 on posts on the Governor’s personal—as opposed to official—Twitter account. [Id. at 152:10-21].

 And, even more importantly, he admitted that he actually could communicate directly with the

 Governor’s Twitter account simply by creating another Twitter account for himself. [Id. at 71:17-

 72:13]. His only response to this point was that he “shouldn’t have to create a second account.”

 [Id. at 72:12-13]. On top of that, he also admitted that he indeed had access to a second Twitter

 account until recently, and that he could have used that account to do the things that he claims he

 is unable to do because the Governor blocked his other account. [Id. at 62:16-63:20].

        In light of these facts, it is difficult to understand how anyone could say with a straight face

 that Mr. Morgan has, in any realistic sense, suffered an injury. He is free to engage in whatever

 public discourse he wants concerning the Governor—and, contrary to his claim to injury, he even

 has the ability, if he chooses to exercise it, to engage in public discourse directly on the Governor’s

 Twitter account notwithstanding the fact that his account has been blocked.

        The same is true of Plaintiff Mary Hargis. Ms. Hargis has been blocked on Facebook, and,

 like Mr. Morgan—who is blocked on Twitter—she claims to be suffering harm due to her inability

 to voice her opinion. [See Ex. C, Hargis Dep. at 27:22-28:4, 29:20-30:10]. But, also like Mr.

 Morgan, she admits that she can call the Governor’s office, write letters to the Governor’s office,

 visit the Governor’s office, send e-mail to the Governor’s office, make speeches about the

 Governor, make comments on the Governor’s Twitter account, make her own Twitter posts about

 the Governor, and make her own Facebook posts about the Governor. [Id. at 26:4-27:17, 37:2-

 38:1]. And Ms. Hargis also acknowledged that she could continue interacting directly with the




                                                   9
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 10 of 25 - Page ID#:
                                     1327


 Governor’s Facebook page simply by creating or using another account.3 [Id. at 45:18-25]. But,

 tellingly, she testified that she has not done so because she “just [has] no interest in doing anything

 like this.” [Id. at 47:6-7].

         Several other facts underscore the lack of real harm here. For example, the Plaintiffs were

 recruited by the ACLU. [Ex. B, Morgan Dep. at 95:13-23; Ex. C, Hargis Dep. at 76:10-86:10].

 This is not a case where individuals suffered an injury and then sought out legal representation for

 the purpose of remedying that injury. In fact, the purported harm is so trivial that Ms. Hargis did

 not even know she had been blocked for roughly a year-and-a-half. She was blocked in December

 of 2015, [Ex. D, Brickman Dep. at 99:10-12], and she did not even know she had been blocked

 until the ACLU contacted her about becoming a Plaintiff in this case in July 2017, [Ex. C, Hargis

 Dep. at 82:5-6, 85:2-13]. Similarly, Mr. Morgan was blocked in February 2017, but did not file

 suit until July 2017. [Ex. B., Morgan Dep. at 78:18-25]. And the evidence further shows that even

 when he decided to become a Plaintiff, it was not because he desired to vindicate his own rights,

 but because he wanted to help the ACLU. Specifically, he told a friend via text message that

 becoming a plaintiff in this case “just seemed like the right thing to do to help [the ACLU] get the

 lawsuit filed . . . .” [Ex. B, Morgan Dep. at 88:3-11 & Ex. 6].4

         This is not a case where the Plaintiffs have alleged any real detriment to their constitutional

 rights. Rather than raising a real, concrete injury, they have done nothing more than raise their

 personal displeasure with having their accounts blocked by the Governor’s Facebook and Twitter



 3
  Like Mr. Morgan’s access to a second Twitter account, Ms. Hargis had access to a second
 Facebook account until recently. [Ex. C, Hargis Dep. at 93:12-94:17].
 4
   The fact that the Vice Chair of the Kentucky Democratic Party—who has never been counsel of
 record in this case—showed up to observe the deposition of the Governor’s Social Media Director
 also suggests that this case is about something other than a legitimate attempt to vindicate First
 Amendment rights. [See Ex. D, Brickman Dep. at 112:1-5].
                                                   10
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 11 of 25 - Page ID#:
                                     1328


 accounts. This is not sufficient to confer standing on the Plaintiffs. See, e.g., New Creation

 Fellowship of Buffalo v. Town of Cheektowaga, 164 F. App’x 5, 7 (2d Cir. 2005) (holding that

 minor inconveniences do not satisfy the injury-in-fact requirement for Article III standing (citing

 Ingraham v. Wright, 430 U.S. 651, 674 (1977))). “Were the federal courts merely publicly funded

 forums for the ventilation of public grievances or the refinement of jurisprudential understanding,

 the concept of ‘standing’ would be quite unnecessary.” Valley Forge Christian College, 454 U.S.

 at 473. But standing is a necessary concept. “The exercise of judicial power, which can so

 profoundly affect the lives, liberty, and property of those to whom it extends, is . . . restricted to

 litigants who can show ‘injury in fact’ resulting from the action which they seek to have the court

 adjudicate.” Id. Here, however, the Plaintiffs here have suffered no real injury in fact. To hold

 otherwise would be to broaden the concept of standing to the point where anyone could have

 standing to sue based on trivial annoyances or grievances. The federal courts obviously do not

 exist to adjudicate such matters. Accordingly, this case should be dismissed pursuant to Fed. R.

 Civ. P. 12(b)(1).


 II.    The Plaintiffs cannot prevail on their facial claim.

        Even if the Court makes its way past standing, which it should not do, the Plaintiffs still

 cannot prevail on the merits of their claims. The Complaint alleges that the Governor’s policy of

 blocking accounts that leave obscene, abusive, or repeated off-topic comments is facially

 unconstitutional. According to the Plaintiffs, the Governor’s Facebook and Twitter accounts are

 designated public fora, and therefore, any restrictions on the public’s ability to access or make

 comments on those accounts must be subject to strict scrutiny. This is wrong for two reasons: (1)

 as this Court has already held, the Governor’s Facebook and Twitter accounts constitute

 government speech, which means that the Plaintiffs’ First Amendment rights are not even


                                                  11
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 12 of 25 - Page ID#:
                                     1329


 implicated; and (2) even if the Court reverses course and concludes that the Governor’s Facebook

 and Twitter accounts are subject to forum analysis, the evidence shows that they cannot possibly

 be considered anything more than limited public fora, and the Governor’s policy of blocking

 accounts that post obscene, abusive, and repeatedly off-topic comments is reasonable and

 viewpoint neutral.


            A. The Governor is entitled to judgment because, as the Court has already held,
               the Governor’s social media accounts constitute government speech.
        In denying the Plaintiffs’ Motion for Preliminary Injunction, the Court concluded that First

 Amendment forum analysis does not apply to the Governor’s Facebook and Twitter accounts

 because they are government speech. Specifically, the Court held that “Governor Bevin’s use of

 privately owned Facebook Page and Twitter pages is personal speech, and, because he is speaking

 on his own behalf, even on his own behalf as a public official, ‘the First Amendment strictures that

 attend the various types of government-established forums do not apply.’” Morgan, 298 F. Supp.

 3d at 1010-11 (quoting Walker v. Tex. Div., Sons of Confederate Veterans, Inc., __ U.S. __, 135

 S. Ct. 2239, 2250 (2015)). The Court was correct in this assessment, and nothing has changed

 since then. Therefore, the same holding should still apply.

        This is not a situation in which a government official has established a space for others to

 speak on the topics of their choosing. Rather, the Governor’s Facebook and Twitter accounts exist

 so that he can communicate regarding the messages that he wants to discuss. [Ex. A, Maglinger

 Dep. at 52:2-5; Ex. D, Brickman Dep. at 128:17-21]. As the Court held previously, the significance

 of this is that the Governor is “not barred by the Free Speech Clause from determining the content

 of what [is communicated on his social media accounts].” Walker, 135 S. Ct. at 2245. “That

 freedom in part reflects the fact that it is the democratic electoral process that first and foremost

 provides a check on government speech.” Id. In other words, “[w]hen the government speaks, for

                                                  12
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 13 of 25 - Page ID#:
                                     1330


 instance to promote its own policies or to advance a particular idea, it is, in the end, accountable

 to the electorate and the political process for its advocacy. If the citizenry objects, newly elected

 officials later could espouse some different or contrary position.” Morgan, 298 F. Supp. 3d at

 1011 (quoting Bd. of Regents of Univ. of Wis. Sys. v. Southworth, 529 U.S. 217, 235 (2000)).

        The Plaintiffs, however, want carte blanche authority to espouse whatever messages they

 want on the Governor’s Facebook and Twitter accounts—be they obscene, abusive, or off-topic.

 In other words, they want the freedom to hijack the Governor’s social media accounts with their

 own messages. But, as the Court correctly held last year, the First Amendment gives them no such

 right. The Governor is not obligated to listen to their messages, nor is he obligated to allow them

 to take over his communications platform. See id. at 1011. “Governor Bevin has chosen to

 effectively, ‘ignore’ those on Facebook he deems are not following the line of conversations he

 has decided to start on Facebook,” id. (citing Ark. State Highway Emp., 441 U.S. at 466), and

 nothing in First Amendment jurisprudence prohibits that, see id.

        The Governor could have set up his social media accounts to give the public the kind of

 free-wheeling access that the Plaintiffs are seeking, but he deliberately chose not to do so. Instead,

 he set them up to communicate his messages. As the Court found last year:

                Governor Bevin's Twitter and Facebook accounts are a means for
                communicating his own speech, not for the speech of his
                constituents. Governor Bevin has made a series of decisions in
                setting up his official Facebook and Twitter accounts that indicate
                he intended them to be his own speech. First, his intended purpose
                for the accounts was to “communicate his vision, policies, and
                activities to constituents and receive feedback from them on the
                specific topics that he chooses to address in his posts.” [R 11 at 3.]
                He never intended his Facebook or Twitter accounts to be like a
                public park, where anyone is welcome to enter and say whatever
                they want; he has a specific agenda of what he wants his pages to
                look like and what the discussion on those pages will be. Further,
                individuals cannot directly post on his account. [R. 23 at 4.] Only

                                                  13
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 14 of 25 - Page ID#:
                                     1331


                he posts to his own account and users are permitted to comment on
                whatever post he has written. [Id.] Governor Bevin has an
                automatic filter set up so that expletives and spam comments are not
                posted, and he does not allow comments on his page that are
                “obscene, abusive, clearly off topic or spam.” [R. 11 at 3.] If he
                wanted a truly open forum where everyone could post or comment,
                he could have set up his accounts to allow that, but he did not. And
                the First Amendment does not require him to do so.

 Id. at 1011-12. All of this is still true, and it all still demonstrates that the Governor’s Facebook

 and Twitter accounts are government speech.

        As the speaker who is choosing the messages to be communicated through his Facebook

 and Twitter accounts, the Governor has interests of his own at stake here. And those interests

 would be harmed—and probably even destroyed—if the Plaintiffs were to prevail here.

 Specifically, if the Governor were prohibited from blocking accounts that are used to make

 obscene, abusive, or repeated off-topic comments on his social media posts, then his

 communications would be deluged by such comments. His ability to communicate his chosen

 messages would be undermined as his posts would quickly be hijacked by those who want to

 distract attention away from the Governor’s messages. This would add no value whatsoever to the

 public discourse and would likely lead to less communication with the public. In fact, this has

 already happened in some parts of the country. For example, the city of Redondo Beach,

 California, decided to abandon its Facebook account in 2010 over its uncertainty as to whether it

 had authority to police public comments on the account. See Debra Cassens Weiss, California

 Town Abandons Facebook Page Amid Legal Concerns, ABA J. (Aug. 24, 2010), available at

 http://www.abajournal.com/news/article/california_town_abandons_facebook_page_amid_legal

 _concerns.

        Suppressing speech and diminishing the free flow of information and ideas obviously is

 not consistent with the First Amendment. But that would likely be one of the real-world
                                                  14
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 15 of 25 - Page ID#:
                                     1332


 consequences if the Plaintiffs prevail. In other words, the Plaintiffs’ position will lead to a

 proliferation of hecklers’ vetoes as commenters attempt to stop the flow of information from public

 officials’ social medial accounts by hijacking them with obscene, abusive, and off-topic comments.

 Fortunately, the Court has already held that the law does not give them the right that they seek,

 and there is no reason that the Court should reverse course and hold otherwise.


            B. Even if the Court reverses course and finds that the Governor’s social media
               accounts are susceptible to forum analysis, the Governor is still entitled to
               judgment because his accounts cannot be anything more than limited public
               fora.
        Even if the Court were to change its mind and conclude that the Governor’s Facebook and

 Twitter accounts are susceptible to forum analysis rather than being government speech, the

 Plaintiffs still would not be able to prevail. They contend that the Governor’s social media

 accounts are designated public fora, but the evidence does not support that claim.

        “The government creates a designated forum when it opens a piece of public property to

 the public at large, treating [it] as if it were a traditional public forum.”5 Miller v. City of

 Cincinnati, 622 F.3d 524, 534 (6th Cir. 2010) (citing Parks v. Finan, 385 F.3d 694, 695-96, 699

 (6th Cir. 2004)). In other words, designated public fora are public spaces that are not thought of

 as traditional public fora, but have nevertheless been opened for the same unfettered access and

 “indiscriminate use by the general public.” Perry Educ. Ass’n, 460 U.S. at 47.

        A designated public forum is not created “by inaction or by permitting limited discourse.”

 Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 802 (1985). Instead, it is



 5
   The category of traditional public fora is limited to public spaces like streets and parks, “which
 ‘have immemorially been held in trust for the use of the public, and, time out of mind, have been
 used for purposes of assembly, communicating thoughts between citizens, and discussing public
 questions.’” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983) (quoting
 Hague v. CIO, 307 U.S. 496, 515 (1939)).
                                                 15
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 16 of 25 - Page ID#:
                                     1333


 only created by intentional conduct on the part of the government. See id. Accordingly, courts

 look “to the policy and practice of the government to ascertain whether it intended to [create a

 designated public forum].” Id. (citing Perry Educ. Ass’n, 460 U.S. at 47). The Sixth Circuit has,

 at times, viewed the analysis through the lens of two factors: (1) whether access to the public

 property is generally available to the public, or whether speakers must first obtain permission in

 order to access the property; and (2) whether restrictions on expressive activity are designed to

 preserve the forum’s intended purpose, or whether they are more akin to censorship in disguise.

 See United Food & Commercial Workers Union, Local 1099 v. Sw. Ohio Regional Transit

 Authority, 163 F.3d 341, 351-52 (6th Cir. 1998); see also Putnam Pit, Inc. v. City of Cookeville,

 221 F.3d 834, 843-44 (6th Cir. 2000) (quoting UFCW, 163 F.3d at 352). More recently, the Sixth

 Circuit has simply emphasized the need to determine governmental intent by looking to the

 government’s policy and practice with respect to the forum. See Miller, 622 F.3d at 534 (quoting

 Kincaid v. Gibson, 236 F.3d 342, 349 (6th Cir. 2001)). But, no matter how it is formulated,

 “[g]overnmental intent is the ‘touchstone’” of the analysis. Id. (quoting Kincaid, 236 F.3d at 348-

 49). And, under this analysis, courts will not find the creation of a designated public forum absent

 clear intent. See Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 270 (1988) (citing Cornelius,

 473 U.S. at 802).

        With regard to the Governor’s Facebook and Twitter accounts, the circumstances do not

 show any intent to create a designated public forum, much less a clear intent to do so. Those

 accounts have never been available to the public for the same kind of unfettered, indiscriminate

 use as a traditional public forum. For example, members of the public cannot create their own

 posts on the Governor’s accounts. [Doc. 11-1]. Facebook has an option that would allow members

 of the public to do so, but that option has always been disabled precisely because the Governor



                                                 16
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 17 of 25 - Page ID#:
                                     1334


 does not want members of the public using his account to post their own messages. Moreover,

 members of the public only have limited ability to make comments on the Governor’s posts. The

 first limitation on the public’s ability to make comments is the use of the filtering mechanism on

 Facebook. [Ex. A, Maglinger Dep. at 65:15-16]. This mechanism filters out and prohibits the

 posting of any comments that contain certain words that are input by the Governor’s Office. [Id.

 at 66:1-4; Doc. 11-1]. The specific trigger words in the filter are aimed at stopping obscene,

 abusive, and off-topic comments. In a sense, a would-be commenter must first get permission to

 make a comment by submitting a proposed comment that satisfies the requirements of the filter.

 And even if a comment makes it past the filter and appears beneath one of the Governor’s posts,

 it is still subject to removal if it is obscene, abusive, or off-topic. [Ex. D, Brickman Dep. at 41:7-

 8]. This policy has been enforced since the inception of the Governor’s Facebook and Twitter

 accounts, [id. at 41:11-13], and it is a policy that is aimed not at censorship, but at preserving the

 fora for their intended use of communicating discrete messages to constituents and receiving

 feedback on the specific topics of those messages. Thus, it is the type of policy that evidences an

 intent not to create a designated public forum. See UFCW, 163 F.3d at 352.

        There is no evidence supporting the Plaintiffs’ contention that the Governor’s Facebook

 and Twitter accounts are designated public fora. The Plaintiffs are simply unable to demonstrate

 a clear intent on the Governor’s part to create designated public fora. Instead, the Governor’s

 Facebook and Twitter accounts cannot be considered anything more than limited public fora, and

 the restrictions on comments easily meet the test for constitutionality in that type of forum.

        A limited public forum is “a forum that is limited to use by certain groups or dedicated

 solely to the discussion of certain subjects.” Pleasant Grove City v. Summum, 555 U.S. 460, 470

 (2009) (citing Perry Educ. Ass’n, 460 U.S. at 46 n.7). “When the State establishes a limited public



                                                  17
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 18 of 25 - Page ID#:
                                     1335


 forum, the State is not required to and does not allow persons to engage in every type of speech.”

 Good News Club v. Milford Cent. Sch., 533 U.S. 98, 106 (2001). Instead, the government can

 reserve its forum “for certain groups or for the discussion of certain topics.” Id. (quoting

 Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829 (1995)). This is precisely

 what the Governor has done with respect to his Facebook and Twitter accounts. Specifically, he

 has reserved it for discussion of the topics on which he chooses to post. Thus, his Facebook and

 Twitter accounts should be classified—at most—as limited public fora, and should be evaluated

 under no more stringent constitutional standard than the one that applies to such fora.

         Government restrictions on limited public fora are not subject to the exacting standard of

 strict scrutiny. Instead, such restrictions “must not discriminate on the basis of viewpoint, and

 [they] must be reasonable in light of the purpose served by the forum.” Good News Club, 533

 U.S. at 106-07 (quotations and citations omitted). The restrictions at issue in this case easily satisfy

 this standard. The filter and the policy against obscene, abusive, and off-topic comments apply

 equally to all comments without regard to the viewpoints expressed in them. They are the epitome

 of viewpoint-neutral restrictions. And they have been enforced as such. As explained by the

 Governor’s Chief of Staff, Blake Brickman, if a comment expresses support for the Governor or

 his policies, but violates the social media policy, the account making the comment will be

 blocked—which has happened. [Ex. D, Brickman Dep. at 127:5-9]. Likewise, negative comments

 that violate the social media policy are also blocked. [Id. at 127:10-15]. Thus, the viewpoint

 expressed in a comment has no bearing on whether it will be blocked.

         These parameters are reasonable. They are nothing more than modest efforts to preserve

 the Governor’s social media accounts for their intended functions by preventing them from being

 hijacked by those who would spam them with repeated off-topic comments or obscenities. The



                                                   18
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 19 of 25 - Page ID#:
                                     1336


 reasonableness of these restrictions is underscored by the breadth of alternative options for

 communication that are unaffected. For example, as the Plaintiffs admit, they can post messages

 about the Governor on their own social media accounts; they can create additional Facebook and

 Twitter accounts and use those accounts to continue making comments on the Governor’s

 accounts; and they engage in all the traditional methods of speaking with regard to elected officials,

 such as writing letters to the editors of newspapers, holding rallies in public parks, and writing

 letters to the Governor. Finally, the reasonableness of the restrictions is also highlighted by

 comparing the orderly exchange of information that the restrictions help to achieve with the

 complete disorder that would occur in their absence.              Without these restrictions, the

 communicative value of Facebook and Twitter would be greatly diminished as obscene and off-

 topic comments would quickly obscure the Governor’s intended communications and distract the

 public’s attention to different matters. In short, without the ability to prohibit obscene, abusive,

 and off-topic comments, it would be much more difficult for the Governor to effectively

 communicate with constituents through social media platforms, and it would likewise be more

 difficult for him to receive pertinent feedback on the specific issues on which he seeks to

 communicate with constituents.

        The recent case of Davison v. Plowman, 247 F. Supp. 3d 767 (E.D. Va. 2017), aff’d, 715

 F. App’x 298 (4th Cir. 2018), illustrates the point that the accounts are no more than limited public

 fora. In that case, the court considered the constitutionality of Loudoun County, Virginia’s social

 media policy and its application by the Loudoun County Commonwealth’s Attorney. Loudoun

 County’s social media policy, much like the Governor’s in this case, prohibited comments that

 were “clearly off topic.” Id. at 772. The Defendant, Loudoun County’s Commonwealth’s

 Attorney, blocked the plaintiff after he left a series of off-topic comments on the defendant’s



                                                  19
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 20 of 25 - Page ID#:
                                     1337


 Facebook page. See id. at 774. The court concluded that the defendant’s Facebook account was

 a limited public forum because the policy against “clearly off topic” comments made it “clear that

 it was Defendant’s role to select ‘matters of public interest’ for public discussion.” Id. at 776

 (quoting Am. Civil Liberties Union v. Mote, 423 F.3d 438, 445 (4th Cir. 2005)). After reaching

 that conclusion, and also reaching the conclusion that the plaintiff’s comments were in fact off-

 topic, the court addressed whether the “clearly off topic” restriction met constitutional muster. The

 court had little trouble concluding that it did. The court found that prohibiting off-topic comments

 “is self-evidently viewpoint neutral.” Id. at 777. It also noted that prohibiting off-topic comments

 is “a common restriction among limited public forums.” Id. (citing Perry Educ. Ass’n, 460 U.S.

 at 71 [sic] n.7). And the court further found that the “clearly off topic” restriction “was reasonably

 related—indeed, integral—to the forum’s purpose.” Id. The court added:

                As discussed above, the Social Media Comments Policy
                contemplated that Defendant would set the agenda, and that
                interested parties would participate in moderated discussion
                regarding the selected topics. The “clearly off topic” restriction
                served to limit discussion to those matters presented and to thus
                preserve the forum for its intended purpose.
 Id.6

        Exactly the same reasoning applies to the comment limitations on the Governor’s Facebook

 and Twitter accounts. In fact, this is the only reasoning that makes sense.       It would not be in

 keeping with the purposes of those accounts to label them as designated public fora and require

 them to be open for the same kind of unfettered public access as traditional public fora. As

 discussed above, the Governor’s Facebook and Twitter accounts exist for the sole purpose of

 communicating the Governor’s vision, policies, and activities to constituents and, in turn, allowing



 6
  The court further found that the “clearly off topic” restriction was not unconstitutionally vague.
 See Davison, 247 F. Supp. 3d at 778.
                                                  20
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 21 of 25 - Page ID#:
                                     1338


 constituents to provide feedback—both positive and negative—on the specific topics addressed by

 the Governor. If the Plaintiffs are correct that the Governor cannot prohibit off-topic comments,

 then the purpose and communicative value of his social media accounts will be lost; the Governor’s

 message will quickly be drowned out by spam and off-topic comments. This would not be good

 for the public, and it would be especially bad for the interests protected by the First Amendment.

        The Supreme Court explained this dynamic in Arkansas Educational Television

 Commission v. Forbes, 523 U.S. 666 (1998). The question in Forbes was whether a public

 broadcaster had violated a congressional candidate’s First Amendment rights by excluding him

 from a televised debate. The Supreme Court held that the debate was a nonpublic forum from

 which the candidate was properly excluded on the basis of a reasonable, viewpoint-neutral exercise

 of journalistic discretion. See id. at 676. The Court noted that any other conclusion would actually

 harm the interests protected by the First Amendment. Specifically, it stated:

                        Were it faced with the prospect of cacophony, on the one
                hand, and First Amendment liability, on the other, a public
                television broadcaster might choose not to air candidates’ views at
                all. A broadcaster might decide “‘the safe course is to avoid
                controversy,’ . . . and by so doing diminish the free flow of
                information and ideas.” In this circumstance, a “[g]overnment-
                enforced right of access inescapably ‘dampens the vigor and limits
                the variety of public debate.’”

                       . . . A First Amendment jurisprudence yielding these results
                does not promote speech but represses it.
 Id. at 681-82 (citations omitted).

        The same logic applies here. If elected officials’ Facebook and Twitter accounts are

 designated public fora, then officials who have such accounts will be faced with the prospect of

 either adopting restrictions that might not pass strict scrutiny, or else allowing a distracting,

 unproductive cacophony of off-topic comments. In the face of these options, many officials might



                                                 21
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 22 of 25 - Page ID#:
                                     1339


 simply choose to shut down their social media accounts altogether, thereby engaging in less

 communication with the public.

        Fortunately, in the interest of protecting and facilitating the free and orderly flow of

 information, the law permits reasonable, viewpoint-neutral restrictions on the public’s ability to

 comment on public officials’ social media posts. And those are precisely the types of restrictions

 that the Governor has placed on the public’s ability to comment on his Facebook and Twitter

 accounts. Thus, even if the Court were to evaluate the Governor’s Facebook and Twitter accounts

 under forum analysis—which it should not do—the Governor’s policy of blocking accounts that

 post obscene, abusive, or repeated off-topic comments is not facially unconstitutional. No matter

 whether those accounts are viewed as government speech or fora, the Governor’s policy is squarely

 within the bounds of what is permitted by the law.


 III.   The Plaintiffs cannot prevail on their as-applied claims either.

        The Plaintiffs’ as-applied claims ask whether the Governor’s social media policy has been

 applied to them, in particular, in such a manner as to violate their constitutional rights. The

 Plaintiffs cannot possibly prevail on this claim because they have no evidence whatsoever to

 support it. First, because the Governor’s Facebook and Twitter accounts are government speech,

 the Plaintiffs cannot prevail because their First Amendment rights are not implicated. Second,

 even if one were to assume for the sake of argument that the Governor’s Facebook and Twitter

 accounts are limit public fora rather than government speech, the Plaintiffs still could not prevail

 because there is no evidence whatsoever showing that they were blocked due to their viewpoints.

        Because the Plaintiffs waited so long to file their lawsuit, no one in the Governor’s Office

 has any recollection of why they were blocked. [Ex. D, Brickman Dep. at 123:23-24]. Mr. Morgan

 has identified the Twitter comments that immediately preceded his being blocked, but those


                                                 22
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 23 of 25 - Page ID#:
                                     1340


 comments were not related to the topics of the Governor’s posts on which he was commenting.

 [Ex. B, Morgan Dep. at 19:14-21, 22:19-24, 24:2-9]. Thus, the evidence shows that he was

 blocked for being in violation of the social media policy. With respect to Ms. Hargis, however,

 there is absolutely no evidence whatsoever. In the absence of any evidence, she cannot possibly

 meet her burden of proving that the social media policy was applied to her unconstitutionally.


                                          CONCLUSION

        The Plaintiffs have not suffered any real harm. Neither their rights nor their lives have

 been impacted in any appreciable way by the fact that their social media accounts have been

 blocked by the Governor’s social media accounts. Rather than presenting the Court with an actual

 case or controversy, they have presented—at most—a mere abstract, academic curiosity. But

 federal courts do not exist to answer such questions. They exist to adjudicate real cases or

 controversies involving real harm that has real impact on real people. Nothing of the sort is at

 stake here. What is really at stake is that a group of people simply do not like—but are not actually

 harmed by—the Governor’s practice of blocking those social media accounts that are used to leave

 obscene, abusive, or repeated off-topic comments on his accounts. For whatever reason, these

 individuals believe that they and others should be able to espouse any message they want on the

 Governor’s social media accounts without the Governor having any ability to control that message.

 This is nonsense. The Governor’s social media accounts exist for the purpose of communicating

 on the topics of the Governor’s choosing, and within the standards of decency of his choosing.

 They do not exist for the purpose of allowing others to exercise a heckler’s veto over his

 messaging—which is what will happen if the Governor is not allowed to set parameters on

 comments and block accounts that go outside those parameters.




                                                  23
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 24 of 25 - Page ID#:
                                     1341


        In the grand scheme of things, social media is still in its infancy. Given this fact, the Court

 should continue to heed Justice Alito’s advice to “proceed circumspectly.” Packingham v. North

 Carolina, __ U.S. __, 137 S. Ct. 1730, 1744 (2017) (Alito, J., concurring in the judgment).

 Because the full dimensions and vast potential of the Cyber Age cannot yet be fully appreciated,

 id., this Court should be wary of making broad First Amendment pronouncements that could lead

 to unintended consequences. The Court should continue to be mindful of the fact that creating a

 First Amendment right to use a particular social media account to comment on a public official’s

 social media account could lead to an unmanageable cacophony of noise that would discourage

 public officials from using social media. See Ark. Educ. Television Comm’n, 523 U.S. at 681-82.

 The result could very well be the end of the unprecedented level of transparency and access to

 government that has been provided by social media.

        For the foregoing reasons the Court should either dismiss this case for lack of standing, or

 else grant summary judgment in favor of the Governor. The First Amendment does not guarantee

 anyone the right to a heckler’s veto.



                                                         Respectfully submitted,

                                                         /s/ S. Chad Meredith
                                                         M. Stephen Pitt
                                                         S. Chad Meredith
                                                         Matthew F. Kuhn
                                                         Office of the
                                                         Governor
                                                         700 Capital Avenue, Suite 101
                                                         Frankfort Kentucky 40601
                                                         (502) 564-2611 (phone)
                                                         Steve.Pitt@ky.gov
                                                         Chad.Meredith@ky.gov
                                                         Matt.Kuhn@ky.gov

                                                         Attorneys for Governor Bevin

                                                  24
Case: 3:17-cv-00060-GFVT-EBA Doc #: 63-1 Filed: 04/30/19 Page: 25 of 25 - Page ID#:
                                     1342


                                CERTIFICATE OF SERVICE

          A true copy of the foregoing will be served electronically via ECF upon all counsel of
   record on this the 30th day of April, 2019.

                                                      /s/ S. Chad Meredith
                                                      Attorney for Governor Bevin




                                                25
